Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about October 26, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would have constituted two counts of sodomy in the first degree, and placing him in the custody of the Commissioner of Social Services for placement with the Abbott House Residential Treatment Center for 18 months, unanimously modified, on the facts and as an exercise of discretion, to the extent of substituting for appellant’s adjudication as a juvenile delinquent a finding that he is a person in need of supervision (PINS), and otherwise affirmed, without costs.
Under the unusual circumstances of this case, which involves an eight-year-old child in need of psychiatric treatment, the court improvidently exercised its discretion in declining to substitute a PINS finding for the juvenile delinquency adjudication (see, Family Ct Act § 311.4). Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.